Fisher, Judge: Respondent determined a deficiency in income tax against petitioners in the amount of $1,955.56 for the year 1958. The issue presented is whether payment by petitioner’s employer to petitioner in the amount of $5,000 in 1958, pursuant to employer’s voluntary guarantee against loss by petitioner on the sale of his property, was incentive compensation or part of the proceeds of the sale of said property. BINDINGS OE FACT. Some of the facts are stipulated and are included herein by reference. Petitioners, Harris W. Bradley and Patricia G. Bradley, are husband and wife. They filed a joint Federal income tax return for the taxable year 1958 with the district director of internal revenue at Richmond, Va. On May 1, 1957, Harris W. Bradley (hereinafter referred to as petitioner) commenced new employment as vice president and technical director of the E. R. Carpenter Co., Inc. (hereinafter referred to as the Carpenter Co.), in Richmond, Va. Prior to this time, petitioner had been employed by E. I. du Pont de Nemours and Co., Inc., in Wilmington, Del. Petitioner had negotiated for his employment with the Carpenter Co. in April 1957, with E. R. Carpenter, president of petitioner’s new employer. In his duties with the Carpenter Co., petitioner was to assume chief responsibility for the chemistry and technology of urethane foam, a new product that the Carpenter Co. was planning to make. Tbe job was difficult and bad never before been done by any company in tbe United States. Petitioner was to be paid a salary of $15,000 per year. At tbe time petitioner accepted employment with the Carpenter Co., petitioner and his wife owned real property at 12 Corrine Court in Wilmington, Del. This property consisted of petitioners’ personal residence and a garage apartment which they rented to other persons. There was a general understanding at the time petitioner accepted his employment with the Carpenter Co. that petitioner would move his residence from Wilmington to Richmond. After petitioner had accepted employment with the Carpenter Co. in April 1957, petitioners turned their Wilmington property over to a real estate agent for sale. Although petitioner began work with the Carpenter Co. in Richmond on May 1, 1957, it was decided that his family would remain in Wilmington until the property was sold. Petitioners’ efforts to sell their Wilmington property were not immediately successful. They had been advised by realtors that the value of the property was from $22,000 to $24,000. No offers to purchase were made within the range for which the property had been appraised and at which petitioners expected to sell. Petitioner was concerned about not being able to sell his Wilmington residence and bring his family to Richmond. While his family remained in Wilmington, petitioner stayed in a room in his párente5 home some 20 or 25 miles outside Richmond, and he went home to Wilmington on weekends. His employer, Carpenter, was aware of petitioner’s difficulty in selling his Wilmington property. Carpenter was also aware of petitioner’s concern over not being able to sell. During this period the urethane foam project, for which petitioner had been hired as a keyman, was not going as well as Carpenter had expected. Carpenter felt that the fact that petitioner’s family was in Wilmington and that petitioner was going back and forth between Richmond and Wilmington on weekends might be preventing petitioner’s making a maximum contribution to the project. Therefore, in order to relieve petitioner’s anxiety over his unsold Wilmington residence, Carpenter, at a time about 2 months after petitioner began his employment with the Carpenter Co., guaranteed on behalf of the Carpenter Co. that petitioner would receive $23,500 on the sale of his Wilmington property. It was agreed that the Carpenter Co. would fulfill its guarantee by reimbursing petitioner for the difference between the price guaranteed and the actual sale price of the property when it was sold. On March 18,1958, petitioners sold their Wilmington property for $18,500. Petitioners’ adjusted basis in this real property at the time of the sale was $24,998.88. Petitioners paid a realtor’s commission on the sale of $925. On April 1, 1958, petitioner received a payment of $5,000 from the Carpenter Co. which payment was made pursuant to the company’s guarantee. OPINION. We see no occasion to summarize the facts set forth in our findings. We think it clear that the basis of the Carpenter Co. guarantee of a sales price of $23,500 for petitioner’s property, and the ultimate payment of $5,000 to petitioner, was incentive compensation to relieve petitioner’s anxiety over the problem of the sale of the property and to encourage petitioner, a keyman, to make his maximum contribution to the success of a difficult project which was not getting along as well as expected. We think the principles announced in Commissioner v. Lo Bue, 351 U.S. 243 (1956), while arising in a somewhat different factual setting, are equally applicable here. The Supreme Court said, in part, at page 247: When assets are transferred by an employer to an employee to secure better services they are plainly compensation. It makes no difference that the compensation is paid in stock rather than in money. Section 22(a) taxes income derived from compensation “in whatever form paid.” And in another stock option case we said that I 22(a) “is broad enough to include in taxable income any economic or financial benefit conferred on the employee as compensation, whatever the form or mode by which it is effected.” Commissioner of Internal Revenue v. Smith, 324 U.S. 177, 181, 65 S. Ct. 591, 593, 89 L. Ed. 830. Lo Bue received, a very substantial economic and financial benefit from his employer prompted by the employer’s desire to get better work from him. This is “compensation for personal service" within the meaning Of § 22(a). [Emphasis supplied.] Petitioner contends, however, that the $5,000 payment was not compensation, but was a part of the proceeds of the sale of the property. In support of this view, he relies upon Otto Borg Schairer, 9 T.C. 549 (1947), and argues that our opinion in that case is directly in point. Frankly, we find no practical distinction between Bchairer, and the instant case. Bchairer, however, was decided in 1947. In the meantime, the complexion of the law has materially changed on the subj ect of what is and what is not compensation. See Commissioner v. Lo Bue, supra, and, from another perspective, but significant here in principle, Commissioner v. Duberstein, 363 U.S. 278 (1960). Careful examination of the principles announced in these two eases leaves no doubt in our minds that the $5,000 in issue must be treated as compensation. Under the circumstances, we must decline to follow Schairer, Cf. Arthur J. Kobacker, 37 T.C. 882, 897 (1962). For completeness, we add that petitioner does not argue that the payment was a gift. Had he done so, we could not accept his view. On the basis of the foregoing discussion, we must find for respondent. Reviewed by the Court. Decision will be entered for the respondent.